Opinion issued August 28, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00709-CV
                            ———————————
              IN RE NISSAN NORTH AMERICA, INC., Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       Relator Nissan North America, Inc. has filed a petition for writ of mandamus

challenging an August 14, 2014 order of the trial court compelling relator’s

Director of Dealer Network Development Strategy to answer a question over

relator’s objection that the answer would require revealing a trade secret.1


1
    The underlying case is BSAG, Inc. and Bob Stallings Nissan of Baytown, Inc. v.
    Baytown Nissan, Inc., Burklein Family Limited Partnership, Nissan North America,
    Inc., and Frederick W. Burklein, cause number 2013-38072, pending in the 127th
    District Court of Harris County, Texas, the Honorable R.K. Sandill presiding.
      We deny the petition. Relator’s emergency motion for a temporary stay

pending our determination on the petition is dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.




                                         2